TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00792-CV



                                  Kevin Leon Gault, Appellant

                                                v.

                                Ramona Yvonne Gault, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
       NO. 01-383-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


                            MEMORANDUM OPINION

                Appellant Kevin Leon Gault filed his notice of appeal on November 1, 2005, and the

appellate record was filed on December 2, 2005. This Court granted appellant an extension of time

until March 22, 2006, to file his brief. On March 28, 2006, the Clerk of this Court sent notice to

appellant that his brief was overdue and that his appeal would be dismissed for want of prosecution

if he did not respond to this Court by April 7, 2006. To date, appellant has not responded to this

Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App. P.

42.3(b), (c).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Prosecution

Filed: June 9, 2006